Citation Nr: 1724715	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  14-33 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1968 to September 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at a September 2016 hearing before the Board; a transcript of the hearing is associated with the claims file.

In May 2017 the Veteran submitted a statement asking to withdraw his "notice of disagreement dated 12-12-2016."  Although there is no notice of disagreement filed that date, there is a notice of disagreement filed December 30, 2016, that references a December 12, 2016 rating decision.  It does not appear the Veteran intended to withdraw his claims pending before the Board with this May 2017 statement.  Thus, the Board interprets the May 2017 withdrawal to have no effect on the claims currently before it. 

The issues of an increased rating for diabetes mellitus and service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 2010 RO decision, service connection for posttraumatic stress disorder (PTSD) was denied.

2.  New evidence received since the October 2010 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder. 



CONCLUSIONS OF LAW

1.  The October 2010 RO decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received since the RO's October 2010 decision, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for entitlement to service connection for PTSD was addressed in an October 2010 rating decision which denied the claim.  The RO found that the Veteran's current mental condition was not shown to be related to military service. The Veteran did not appeal the denial of the claim and the October 2010 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b); King v. Shinseki, 23 Vet. App. 464, 468 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence, however.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened the evidence is presumed to be credible.  Savage v. Gober, 10 Vet. App. 488, 493-94 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The evidence added to the claims file since the October 2010 RO decision includes a September 2013 VA examination for PTSD, department of corrections treatment records, and the Veteran's testimony at the September 2016 hearing.  The department of corrections treatment records noted depression, a diagnosis that was not considered in the previous decision.  Diagnosed mental disorders not considered in a previous decision require a service-connection analysis separate from the analysis of any mental conditions in the previous decision.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Moreover, the Veteran associated his depressive symptoms with his service in the Republic of Vietnam at the September 2016 hearing,  and department of corrections records (such as a February 2013 record) also noted the Veteran's military service when discussing his psychiatric symptoms.  The record therefore contains new evidence regarding the Veteran's current condition and its potential relationship to his active duty service, and this evidence raises a reasonable possibility of substantiating the claim.  Thus, reopening of the claim for entitlement to service connection for PTSD is granted.

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.


ORDER

A reopening of the claim for entitlement to service connection for PTSD is granted.
REMAND

Remand is necessary to further develop the record.  At the September 2016 hearing, the Veteran testified that he received treatment at various department of corrections facilities.  Acting on previous authorizations, VA has obtained many of the records from reported facilities - Northpoint Training Center, Breckenridge County Detention Center, Marion County Detention Center, Roederer Correctional Complex, and Louisville Metro Department of Corrections - and received a reply from Laurel County Corrections that it had no records for the Veteran.  VA has not attempted to obtain records from Grant County Jail, however, a facility from which the Veteran testified he received treatment for both conditions on appeal.  Thus, the Veteran should be given an opportunity to submit these records or authorize VA to do so on remand.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Similarly, the Veteran testified at the September 2016 hearing that he sought VA psychiatric treatment in Laurel in 1998 or 1999.  The earliest VA medical treatment records are dated 2005.  Moreover, the Veteran testified that he received VA treatment in September 2016 but the latest VA treatment record is dated August 1, 2016.  Thus, VA must obtain the prior treatment records as well as the latest treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Social Security Administration records may also be available.  A July 2016 VA medical center (VAMC) record indicated that the Veteran may have filed a second claim for Social Security Administration disability benefits.  On remand, the AOJ should obtain any such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Finally, a VA psychiatric examination is necessary to address the Veteran's claim of service-connected depression.  The Veteran's appeal listed only PTSD, but at the September 2016 hearing he testified that his depression is related to service.  Because a veteran without medical expertise is not competent to diagnose his condition, a claim for mental disability is not limited to the disability claimed but rather incorporates any mental disability reasonably encompassed by the evidence in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran's psychiatric claim is thus broadened to incorporate depression, and a VA examination addressing service connection for depression is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a medical release form and request that he execute it authorizing VA to obtain non-VA treatment records not associated with the file, to include records from the Grant County Jail.  All efforts to obtain the records must be documented in the claims file.

2.  Contact the Veteran and request that he clarify the date and place of his 1998 or 1999 VA treatment.  Regardless of the Veteran's response, the AOJ should verify whether there are Louisville VAMC records from 1998 or 1999; it must also obtain the Veteran's complete medical records from the Louisville VAMC from August 1, 2016, to the present.  Copies of the records must be associated with the virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

3.  Contact the Social Security Administration and obtain copies of any disability determinations other than the 2006 determination, including the underlying medical records upon which the determinations were made.  Copies of all records received must be associated with the Veteran's claims file. All efforts to procure these records must be documented in the claims file.

4.  After completing the foregoing, schedule the Veteran for a VA psychiatric examination.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any acquired psychiatric disorders during the claims period (i.e. from May 2012 to present), making specific findings regarding whether the Veteran has depression and/or meets the criteria for a diagnosis of PTSD. 

b)  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should state whether the diagnosis is based on the Veteran's reported stressors of combat and/or fear of hostile military or terrorist activity during his active duty service.  

"'Fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f).  

c)  With regard to any diagnosed psychiatric disorders other than PTSD, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder is etiologically related to any incident of the Veteran's active service.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

5.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


